
	
		II
		110th CONGRESS
		1st Session
		S. 1226
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Bayh (for himself,
			 Mr. Hatch, Mrs.
			 Lincoln, Mr. Bingaman,
			 Mr. Coleman, and
			 Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to
		  establish programs to improve the quality, performance, and delivery of
		  pediatric care.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Children's Health Care Quality
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Children have
			 unique health care needs and experiences, which are often not comparable to
			 adult health care needs and experience, and they require specialized medical
			 expertise.
			(2)The delivery of
			 health care is increasingly being transformed by the use of quality and
			 performance measures by consumers, insurers, and providers.
			(3)A majority of
			 public and private sector investments in the development of quality and
			 performance measures have focused on the experience of adults, particularly the
			 elderly.
			(4)As a result, the
			 supply of approved and demonstrated quality measures for children’s health
			 care, especially pediatric inpatient care, is limited.
			(5)Growing numbers
			 of insurers, as well as the Medicaid program and the State Children’s Health
			 Insurance Program (SCHIP), are using publicly available measures, which means
			 they have only limited options for measures of pediatric care.
			(6)A 2006 national
			 survey found that most State Medicaid programs and SCHIP use largely primary
			 care measures for children, which have been developed and selected as part of
			 the measures States use to fulfill requirements for evaluating health plan
			 performance, not provider performance, under the Medicaid program.
			(7)The Centers for
			 Medicare & Medicaid Services (CMS), through its administration of the
			 Medicaid program and SCHIP, is the nation’s largest payer of health care for
			 children, covering 1 in every 3 children and more than half of all infants in
			 the Nation. However, CMS lacks explicit authority and has not committed
			 resources to invest in the development of quality and performance measures for
			 children commensurate to the magnitude of pediatric care the agency pays
			 for.
			(8)Most States do
			 not have a large enough population of children upon which to develop
			 appropriate measures, particularly for the treatment of serious and complex
			 conditions that only small numbers of children in any one state may
			 experience.
			(9)Quality and
			 performance measures should be evidence-based, approved for use through a
			 recognized national consensus development process, and appropriate for public
			 reporting, such as evidence-based hospital measures endorsed by the National
			 Quality Forum and recommended for public reporting by the Hospital Quality
			 Alliance on the Hospital Compare tool on the website of the Department of
			 Health and Human Services.
			(10)The Federal
			 Government should have both the legal authority and financial resources to
			 invest in the private sector’s development and demonstration of measures of
			 quality and performance of health care for children, including pediatric
			 inpatient care. The Federal Government should utilize such authority and
			 resources to increase the availability of measures for children for use by
			 public and private health coverage programs.
			IAdvancing new
			 quality and performance measures for children’s health care
			101.Pediatric
			 quality and performance measures programTitle XIX of the Social Security Act (42
			 U.S.C. 1396 et seq.) is amended—
				(1)by redesignating
			 section 1939 as section 1941; and
				(2)by inserting
			 after section 1938 the following:
					
						1939.Pediatric quality and performance measures
		  program(a)EstablishmentThe
				Secretary, acting through the Administrator of the Centers for Medicare &
				Medicaid Services and in consultation with the Director of the Agency for
				Healthcare Research and Quality, shall establish a program to encourage and
				support the development of new and emerging quality and performance measures
				for providers of pediatric care through the activities described in subsection
				(c). In establishing the program, gaps in existing evidence-based measures and
				priority areas for advancement shall be identified.
							(b)PurposeThe
				purpose of the program is to ensure that—
								(1)evidence-based
				pediatric quality and performance measures are developed; and
								(2)such measures are
				available for States, other purchasers of pediatric health care services,
				health care providers, and consumers to use.
								(c)Program
				activities
								(1)Identifying
				quality and performance measures for providers of pediatric services and
				opportunities for new measuresNot later than 3 months after the
				date of enactment of this section, the Secretary shall identify quality and
				performance measures for providers of pediatric services and opportunities for
				the development of new measures, taking into consideration existing
				evidence-based measures. In conducting this review, the Secretary shall convene
				and consult with representatives of—
									(A)States;
									(B)pediatric
				hospitals, pediatricians, and other pediatric health professionals;
									(C)national
				organizations representing—
										(i)consumers of
				children’s health care; and
										(ii)purchasers of
				children’s health care;
										(D)experts in
				pediatric quality and performance measurement; and
									(E)a voluntary
				consensus standards setting organization and other organizations involved in
				the advancement of consensus on evidence-based measures of health care.
									(2)Developing,
				validating, and testing new measuresThe Secretary shall award
				grants or contracts to eligible entities (as defined in subsection (d)(1)) for
				the development, validation, and testing of new and emerging quality and
				performance measures for providers of pediatric services. Such measures
				shall—
									(A)provide consumers
				and purchasers (including States and beneficiaries under the program under this
				title and title XXI) with information about provider performance and quality;
				and
									(B)assist health
				care providers in improving the quality of the items and services they provide
				and their performance with respect to the provision of such items and
				services.
									(3)Achieving
				consensus on evidence-based measuresThe Secretary shall award
				grants or contracts to eligible consensus entities (as defined in subsection
				(d)(2)) for the development of consensus on evidence-based measures for
				pediatric care that have broad acceptability in the health care
				industry.
								(d)Eligible
				entities
								(1)Development,
				validation, and testingFor purposes of paragraph (2) of
				subsection (c), the term eligible entity means—
									(A)organizations
				with demonstrated expertise and capacity in the development and evaluation of
				pediatric quality and performance measures;
									(B)an organization
				or association of health care providers with demonstrated experience in working
				with accrediting organizations in developing pediatric quality and performance
				measures; and
									(C)a collaboration
				of national pediatric organizations working to improve pediatric quality and
				performance measures.
									(2)Achievement of
				consensusFor purposes of paragraph (3) of such subsection, the
				term eligible consensus entity means an organization, including
				a voluntary consensus standards setting organization, involved in the
				advancement of consensus on evidence-based measures of health care.
								(e)Ongoing
				authority To update and adjust pediatric measuresThe Secretary
				may update and adjust measures developed and advanced under the program under
				this section in accordance with—
								(1)any changes that
				a voluntary consensus standards setting organization determines should be made
				with respect to such measures; or
								(2)new evidence
				indicating the need for changes with respect to such measures.
								(f)Addition of
				pediatric consumer assessment measures to CAHPS Hospital Survey conducted by
				AHRQThe Director of the Agency for Healthcare Research and
				Quality shall ensure that consumer assessment measures for hospital services
				for children are added to the Consumer Assessment of Healthcare Providers and
				Systems (CAHPS) Hospital survey conducted by such Agency.
							(g)AppropriationThere
				are authorized to be appropriated and there are appropriated, for the purpose
				of carrying out this section, $10,000,000, for each of fiscal years 2008
				through 2012, to remain available until
				expended.
							.
				IIState
			 transformation grants for pediatric care
			201.Grants to
			 states for demonstration projects transforming delivery of pediatric
			 careTitle XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.), as amended by section 101, is amended by
			 inserting after section 1939 the following:
				
					1940.Grants to state for demonstration projects transforming
		  delivery of pediatric care(a)EstablishmentThe
				Secretary, acting through the Administrator of the Centers for Medicare &
				Medicaid Services, shall establish demonstration projects, including
				demonstration projects in each of the 4 categories described in subsection (d),
				to award grants to States to improve the delivery of health care services
				provided to children under this title and title XXI.
						(b)DurationThe
				demonstration projects shall be conducted for a period of 4 years.
						(c)EligibilityA
				State shall not be eligible to receive a grant under this section unless the
				State has demonstrated experience or commitment to the concept of
				transformation in the delivery of pediatric care.
						(d)Categories of
				projectsThe following categories of projects are described in
				this subsection:
							(1)Health
				information technology systemsProjects for developing health
				information technology systems, including technology acquisition, electronic
				health record development, data standards development, and software
				development, for pediatric hospital and physician services and other
				community-based services; implementing model systems; and evaluating their
				impact on the quality, safety, and costs of care.
							(2)Disease
				managementProjects for providing provider-based care disease
				management for children with chronic conditions (including physical,
				developmental, behavioral, and psychological conditions), demonstrating the
				effectiveness of provider-based management models in promoting better care,
				reducing adverse health outcomes, and preventing avoidable
				hospitalizations.
							(3)Evidence-based
				quality improvementsProjects for implementing evidence-based
				approaches to improving efficiency, safety, and effectiveness in the delivery
				of hospital care for children across hospital services, evaluating the
				translation of successful models of such evidence-based approaches to other
				institutions, and the impact of such changes on the quality, safety, and costs
				of care.
							(4)Quality and
				performance measures for providers of children’s health care
				servicesProjects to pilot test evidence-based pediatric quality
				and performance measures for inpatient hospital services, physician services,
				or services of other health professionals, determining the reliability,
				feasibility, and validity of such measures, and evaluating their potential
				impact on improving the quality and delivery of children’s health care. To the
				extent feasible, such measures shall have been approved by consensus standards
				setting organizations.
							(e)Uniform
				metricsThe Secretary shall establish uniform metrics (adjusted,
				as appropriate, for patient acuity), collect data, and conduct evaluations with
				respect to each demonstration project category described in subsection (d). In
				establishing such metrics, collecting such data, and conducting such
				evaluations, the Secretary shall consult with—
							(1)experts in each
				such demonstration project category;
							(2)participating
				States;
							(3)national
				pediatric provider organizations;
							(4)health care
				consumers; and
							(5)such other
				entities or individuals with relevant expertise as the Secretary determines
				appropriate.
							(f)Evaluation and
				reportThe Secretary shall evaluate the demonstration projects
				conducted under this section and submit a report to Congress not later than 3
				months before the completion of each demonstration project that includes the
				findings of the evaluation and recommendations with respect to—
							(1)expansion of the
				demonstration project to additional States and sites; and
							(2)the broader
				implementation of approaches identified as being successful in advancing
				quality and performance in the delivery of medical assistance provided to
				children under this title and title XXI.
							(g)WaiverThe
				Secretary may waive the requirements of this title and title XXI to the extent
				necessary to carry out the demonstration projects under this section.
						(h)Amounts paid to
				a StateAmounts paid to a State under this section—
							(1)shall be in
				addition to Federal payments made to the State under section 1903(a);
							(2)shall not be used
				for the State share of any expenditures claimed for payment under such section;
				and
							(3)shall be used
				only for expenditures of the State for participating in the demonstration
				projects, or for expenditures of providers in participating in the
				demonstration projects, including—
								(A)administrative
				costs of States and participating providers (such as costs associated with the
				design and evaluation of, and data collection under, the demonstration
				projects); and
								(B)such other
				expenditures that are not otherwise eligible for reimbursement under this title
				or title XXI as the Secretary may determine appropriate.
								(i)AppropriationThere
				are authorized to be appropriated and there are appropriated, for the purpose
				of carrying out this section, to remain available until expended $10,000,000
				for each of fiscal years 2008 through
				2012.
						.
			202.Report by the
			 comptroller general on design and implementation of a demonstration project
			 evaluating existing quality and performance measures for children’s inpatient
			 hospital services
				(a)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Comptroller General of the United States (in this section
			 referred to as the Comptroller General) shall submit a report to
			 Congress containing recommendations for the design and implementation of a
			 demonstration project to evaluate the suitability of existing quality and
			 performance measures for children’s inpatient hospital services for public
			 reporting, differentiating quality, identifying best practices, and providing a
			 basis for payment rewards.
				(b)Development of
			 recommendationsIn developing the recommendations submitted under
			 subsection (a), the Comptroller General shall accomplish the following:
					(1)Consider which
			 agency within the Department of Health and Human Services should have primary
			 responsibility and oversight for such a demonstration project.
					(2)Determine a
			 sufficient number of participating hospitals and volume of children’s cases,
			 given existing measures that might be chosen for evaluation under such a
			 demonstration project.
					(3)Determine the
			 number of States and variety of geographic locations that may be required to
			 conduct such a demonstration project.
					(4)Describe
			 alternatives for administering and directing funding for such a demonstration
			 project, taking into consideration the potential involvement of multiple
			 States, State plans under title XIX of the Social Security Act (42 U.S.C. 1396
			 et seq.), and State child health plans under title XXI of such Act (42 U.S.C.
			 1397aa et seq.). Such description shall be included in the recommendations
			 submitted under subsection (a).
					(5)Determine
			 requirements for consistency in measures, metrics, and risk adjustment for such
			 a demonstration project, across hospitals and across State lines.
					(6)Consider the
			 infrastructure requirements involved in public reporting of quality and
			 performance measures for children’s inpatient hospital services at the national
			 and State levels, including the requirements involved with respect to
			 maintaining such measures and data.
					(7)Estimate the cost
			 of undertaking such a demonstration project.
					(c)Suggestion of
			 existing measures for evaluation under the demonstration project
					(1)In
			 generalThe report submitted under subsection (a) shall include
			 suggestions for existing measures to be evaluated under the demonstration
			 project recommended in such report, including, to the extent feasible, measures
			 with respect to—
						(A)high volume
			 pediatric inpatient conditions;
						(B)high cost
			 pediatric inpatient services;
						(C)pediatric
			 conditions with predicted high morbidities; and
						(D)pediatric cases
			 at high risk of patient safety failures.
						(2)Suggested
			 measuresThe measures suggested under paragraph (1) shall be
			 measures representing process, structure, patient outcomes, or patient and
			 family experience—
						(A)that are
			 evidence-based;
						(B)that are feasible
			 to collect and report;
						(C)that include a
			 mechanism for risk adjustment when necessary; and
						(D)for which there
			 is a consensus within the pediatric hospital community or a consensus
			 determined by a voluntary consensus standards setting organization involved in
			 the advancement of evidence-based measures of health care.
						(3)ConsultationIn
			 determining the existing measures suggested under paragraph (1), the
			 Comptroller General shall consult with representatives of the following:
						(A)National
			 associations of pediatric hospitals and pediatric health professionals.
						(B)Experts in
			 pediatric quality and performance measurement.
						(C)Voluntary
			 consensus standards setting organizations and other organizations involved in
			 the advancement of consensus on evidence-based measures.
						(D)The Department of
			 Health and Human Services, States, and other purchasers of health care items
			 and services.
						
